Citation Nr: 0637322	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the left elbow and left upper 
extremities, claimed as resulting from electrodiagnostic 
testing conducted at a VA medical facility in April 2002.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The appellant had active service from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Huntington, West Virginia, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving the left elbow and left upper 
extremities.

In October 2005, the appellant testified during a 
videoconference hearing held before the undersigned Veterans 
Law Judge.  The case was remanded in December 2005 and has 
been returned for review.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not have any additional disability involving 
the left elbow and left upper extremities, caused by 
electrodiagnostic testing conducted at a VA medical facility 
in April 2002.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A § 1151 
for additional disability involving the left elbow and left 
upper extremities, claimed as resulting from 
electrodiagnostic testing conducted at a VA medical facility 
in April 2002 have not been met. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 3.358 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in September 2002 and May 2005.  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Because an award of benefits has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  Those regulations 
largely implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.   38 
C.F.R. § 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32, 3.361(d)(2)).

On April 2, 2002, VA outpatient records reflect that the 
veteran complained of tingling and numbness in the left upper 
extremity.  No diagnosis was reported.  

VA electrodiagnostic report dated April 23, 2002, reflects 
that the veteran reported a one-month history of tingling and 
numbness in the left upper extremity.  He reported no history 
of trauma.  Motor C.V. studies and sensory studies were 
undertaken.  The impression was minimal compression of the 
left median nerve in the carpal tunnel.

On July 1, 2002, the veteran reported to the VA orthopedic 
clinic with complaints of a two-month history of elbow pain.  
The examiner noted that he had palpable loose bodies in the 
olecranon sac.  It was very tender to touch.  He had good 
range of motion and X-rays were negative.  The impression was 
a probable ruptured olecranon bursa.

On August 7, 2002, the veteran underwent VA surgical excision 
of the bursa of the left elbow.  The preoperative diagnosis 
was a ruptured olecranon bursa left elbow.  The surgical 
report noted that the bursa was ruptured and several cords of 
ruptured bursa were in the space normally occupied by the 
bursa.

A VA orthopedic clinic note dated 12 days after the surgery 
noted that the veteran was doing well.  The wound was well 
healed with no drainage.  His pain was 1 out of 10.  There 
was a small area of sensitivity in the incision scar.  In 
addition, the veteran complained of numbness along the radial 
aspect of the left forearm and hand and attributed such to an 
EMG/NCV test done in April.  A neurology consultation was 
scheduled.  

An October 17, 2002, VA clinical note shows that the veteran 
reported a 10 month history of increasing finger numbness.  
He recalled that NCV testing was associated with abrupt 
numbness of the left arm.  Later on that day, pain developed 
and movement of the hand provoked left arm numbness.  In the 
months since then the pain decreased but constant partial 
numbness persisted.  The numbness was present about the 
lateral forearm and the entirety of the arm below the elbow 
in certain positions of the hand.  On examination there was 
no left hand intrinsic atrophy, no fasciculations, and 5/5 
strength in the bilateral finger and wrist motions.  There 
was decreased pinprick sensation throughout the left arm, 
especially on the lateral aspect of the arm.  The examiner 
noted that that the initial sensory symptoms were possibly 
due to CTS.  The examiner added that "[t]hough CTS may 
provoke symptoms outside strict medial territory, plexus or 
more central process a consideration given sensory territory 
now involved."  Additional testing was recommended.  

VA clinical record dated in July 8, 2003, shows that the 
veteran continued his complaints of left arm pain, weakness, 
and sensory loss.  The neurologist noted that there was 
decreased pinprick to the lateral arm below the elbow and 
lateral hand and first 4 digits.  In reporting the diagnostic 
assessment, he indicated that the symptoms were potentially 
related to the cervical spine process.  Further testing was 
recommended.  

During the hearing before the undersigned, the veteran 
contended that during electrodiagnostic testing he received a 
strong initial electrical shock.  The shock, reportedly, 
caused the veteran's arm to jump three inches off the table.

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for the left upper extremity.

In April 2003, the veteran underwent a VA examination for 
purposes of determining the etiology of his current left 
upper extremity complaints and for an opinion as to whether 
the testing equipment was improperly used or caused the 
veteran additional disability.  The veteran reported that 
when the nerve conduction test was initiated that his arm 
jumped off the table.  According to the veteran, the 
physician stated that he forgot to turn the machine down and 
continued with the test sending shocks through his arm.  The 
next day he noticed constant pain in his arm.  He also had 
decreased sensation in his left thumb and index finger.  
Since then he has been unable to grasp, hold, pick up, or 
lift anything with his left hand.  He left thumb locks up 
sending cramps and shooting pain in left arm.  

On examination grip strength was diminished in the left 
compared to the right.  There was decreased sensation to 
monofilament on the left thumb and left index finger in the 
lateral aspect of the forearm.  There was no atrophy noted in 
the left hand.  Muscle strength was 5/5 in the right hand and 
4/5 in the left hand.  He was unable to do finger opposition 
on the left hand between the thumb and index finger.  

The examiner reviewed a testing summary and noted that she 
was unable to locate the actual report from the nerve 
conduction study.  She reported the VA physician's 
interpretation of the nerve conduction study as showing left 
median sensory latency with normal median motor study.  The 
physician noted that his initial symptoms could be indicative 
of carpal tunnel syndrome.  She noted that she could not find 
documentation to support the veteran's claim that the test 
was inappropriately administered.  Further, she was unable to 
find proof that a nerve conduction study could result in the 
veteran's claimed residuals.  

A November 2004 examination report noted that the veteran 
complained of left arm pain and weakness.  On examination 
there was slight muscle wasting of the left forearm with 
decreased range of motion of the thumb and fingers.  There 
was decreased sensation over the median nerve distribution 
and decreased strength.  He was unable to make a fist.  

In June 2006, the VA physician who examined the veteran in 
April 2003 reexamined the veteran's medical records including 
the report of the April 2002 electrodiagnostic test.  She 
again concluded that there was no evidence that the test was 
performed inappropriately; that there was abnormally 
excessive voltage or; that the veteran received an initial 
shock from the testing equipment.  She added that there was 
no evidence of careless, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 38 
U.S.C.A. § 1151.  The record clearly shows, and the veteran 
does not dispute, he had symptoms of neuropathy prior to the 
diagnostic testing.  Even prior to his initial April 2002 
procedure the veteran complained of pain and numbness.  
Despite his left elbow orthopedic surgery conducted in August 
2002, he continues his complaints of left arm numbness.  
While the veteran's subjective complaints have increased the 
record does not clearly establish objectively that his 
neurological manifestations increased.  

However, even assuming that there was additional disability 
subsequent to the April 2002 electrodiagnostic testing, it is 
not shown that this resulted from VA treatment or due to VA 
negligence.  To establish causation, evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).  In this regard the medical opinions of 
record do not establish that the veteran had additional 
disability due to diagnostic testing.  One VA neurologist 
indicates that his symptoms are related to carpal tunnel 
syndrome or cervical spine disability.  While another VA 
physician clearly rejects the theory that the veteran has 
additional disability resulting from the electrodiagnostic 
testing.  Indeed, the only opinion of record that the veteran 
has additional disability resulting from the 
electrodiagnostic testing consists of the veteran's own lay 
statements.  However, the Board emphasizes that the veteran 
is not competent to attribute his neurological symptoms to 
the April 2002 nerve conduction study.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Espiritu v. Derwinski, 
2 Vet. App. 492 494-95 (1991).   

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left arm disability as a result of VA diagnostic testing.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied. 


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the left elbow and left upper 
extremities, claimed as resulting from electrodiagnostic 
testing conducted at a VA medical facility in April 2002, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


